Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 1 of 30




     EXHIBIT C




                                                                  Exhibit C
 Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 2 of 30

                                                                      Service of Process
                                                                      Transmittal
                                                                      05/24/2019
                                                                      CT Log Number 535551834
TO:     L&R Home Office Intake Unit
        Allstate Insurance Company
        3075 Sanders Rd Ste G4A
        Northbrook, IL 60062-7119

RE:     Process Served in Texas

FOR:    ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY (Domestic State: IL)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                FRANK AND DEBORAH PREVATT, PLTFS. vs. ALLSTATE VEHICLE AND PROPERTY
                                INSURANCE COMPANY AND STEVEN L. YODER, DFTS.
DOCUMENT(S) SERVED:             Citation, Original Petition and Request for Disclosure
COURT/AGENCY:                   215th Judicial District Court Harris County, TX
                                Case # 201934061
NATURE OF ACTION:               Insurance Litigation
ON WHOM PROCESS WAS SERVED:     C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:       By Process Server on 05/24/2019 at 14:33
JURISDICTION SERVED :           Texas
APPEARANCE OR ANSWER DUE:       By 10:00 a.m. on the Monday next after the expiration of 20 days after you were
                                served (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):        Chad T. Wilson
                                Chad T Wilson Law Firm PLLC
                                455 East Medical Center Blvd., Suite 555
                                Webster, TX 77598
                                832-415-1432
ACTION ITEMS:                   CT has retained the current log, Retain Date: 05/25/2019, Expected Purge Date:
                                05/30/2019

                                Image SOP

                                Email Notification, L&R Home Office Intake Unit
                                 LawSOPIntakeUnitCT@allstate.com

SIGNED:                         C T Corporation System
ADDRESS:                        1999 Bryan Street
                                Suite 900
                                Dallas, TX 75201
TELEPHONE:                      214-932-3601




                                                                      Page 1 of 1 / RM
                                                                      Information displayed on this transmittal is for CT
                                                                      Corporation's record keeping purposes only and is provided to
                                                                      the recipient for quick reference. This information does not
                                                                      constitute a legal opinion as to the nature of action, the
                                                                      amount of damages, the answer date, or any information
                                                                      contained in the documents themselves. Recipient is
                                                                      responsible for interpreting said documents and for taking
                                                                      appropriate action. Signatures on certified mail receipts
                                                                      confirm receipt of package only, not contents.
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 3 of 30



                                                CAUSE NO.     201934061

                                                RECEIPT NO.                           0.00        CIV
                                                                                          TR # 73626357
 PLAINTIFF: PREVATT, FRANK                                                         In The   215th
            V3.                                                                    Judicial District Court
 DEFENDANT: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY                        of Harris County, Texas
                                                                                   215TH DISTRICT COURT
                                                                                   Houston, TX
                                                    CITATION
 THE STATE OF TEXAS
 County of Harris



 TO: ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY SERVED THROUGH ITS
     REGISTERED AGENT C T CORPORATION SYSTEM
      1999 BRYAN STREET SUITE 900   DALLAS TX 75201     3136
     Attached is a copy of PLAINTIFFS' ORIGINAL PETITION JURY DEMAND AND REQUEST FOR
 DISCLOSURE

 This instrument was filed on the 16th dav of Mav 2019. in the above cited cause number
 and court. The instrument attached describes the claim against you.
       YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
 written answer with the Oistrict Clerk who issued this citation by 10:00 a.m on the Monday
 next following the expiration of 20 days after you were served this citation and petition,
 a default judgment may be taken against you.
 TO OFFICER SERVING:
       This citation was issued on 21st day of May, 2019, under my hand and
 seal of said Court.


 Issued at request of:                                        MARILYN BURGESS, District Clerk
 WILSON, CHAD TROY                                            Harris County, Texas
 455 EAST MEDICAL CENTER BLVD                                 201 Caroline, Houston, Texas 77002
 SUITE 555                                                    (P.O. Box 4651, Houston, Texas 77210)
 WEBSTER, TX' 77598
 Tel: (832) 415-1432                                      Generated By: DENMON, BRIANNA JANEL       3B5//11232840
 BBS    = 24079587

                                           OFFICER/AUTHORIZED PERSON RETURN
 Came to hand at            o'clock         .M., on the            day of ______

 Executed at (address)                                                                                    in

                               County at          o’clock          .M., on the        day of

          , by delivering to                                                       defendant, in person, a

 true copy of this Citation together with the accompanying                       copy(ies) of the Petition

 attached thereto and I endorsed on said copy of the Citation the date of delivery.
 To certify which I affix my hand officially this       day of

 FEE: $
                                                                       of                      County, Texas


                                                              By
                  Affiant                                                          Deputy

 On this day. ______________________________________________ , known to me to be the person whose
 signature appears on the foregoing return, personally appeared. After being by me duly sworn,
 he/she stated that this citation was executed by him/her in the exact manner recited on the
 return.
 SWORN TO AND SUBSCRIBED BEFORE ME, on this                   day of


                                                                                   Notary Public


 M.JNT.CITR.P                                    •73626357*
         Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 4 of 30

    -r
                                                                                                                 5/16/2019 2:06 PM
                                                                                      Marilyn Buigess • District Clerk Hanis County
                                                                                                           Envelope No:*33632841
                                   2019-34061 / Court: 215                                                      By: Trevor Robinson
                                                                                      _____________ „Rled:-5/-16/2019-2:06 PM

                                  CAUSE NO.

         FRANK AND DEBORAH PREVATT                       §                IN THE JUDICIAL COURT OF
                                                         §
               Plaintiffs,                               §
                                                         §
         V.                                              §
                                                         §                   HARRIS COUNTY, TEXAS
         ALLSTATE VEHICLE AND PROPERTY §
         INSURANCE COMPANY AND STEVEN L. §
         YODER,                          §
                                                         §
              Defendants.                                §                            DISTRICT COURT


                             PLAINTIFFS’ ORIGINAL PETITION, JURY DEMAND,
                                    AND REQUEST FOR DISCLOSURE


         TO THE HONORABLE JUDGE OF SAID COURT:

                COMES NOW, Frank and Deborah Prevatt, (“Plaintiffs”), and file Plaintiffs’ Original

         Petition, Jury Demand, and Request for Disclosure, complaining of Allstate Vehicle and

         Property Insurance Company (“Allstate”) and         Steven L. Yoder (“Yoder”) (or collectively

         “Defendants”) and for cause of action, Plaintiffs respectfully show the following:

                                        DISCOVERY CONTROL PLAN

         1.     Plaintiffs intend to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4

                and 169.

                                                     PARTIES

         2.     Plaintiffs, Frank and Deborah Prevatt, reside in Harris County, Texas.

         3.     Defendant, Allstate Vehicle and Property Insurance Company, is an Illinois insurance

                company engaged in the business of insurance in the State of Texas. Plaintiffs request

                service of citation upon Allstate Vehicle and Property Insurance Company through its

                registered agent for service: C T Corporation System. 1999 Brvan Street, Suite 900.

i               Dallas, Texas 75201-3136. Plaintiffs request service at this time.
     Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 5 of 30

?;




     4.   Defendant Steven L. Yoder is'a’licensed'Texas'insurance adjuster, license registration

          number 1379184, engaged in the business of adjusting insurance claims in the state of

          Texas. According to the Texas Department of Insurance self-reported records, Steven L.

           Yoder is an individual resident of Katy, Texas and may be served with citation at the

           address listed with the Texas Department of Insurance: 21614 Soring Vine Lane, Kntv,

           Texas 77450. Plaintiffs request service at this time.

                                            JURISDICTION

     5.    The Court has jurisdiction over Allstate Vehicle and Property Insurance Company because

           this Defendant engages in the business of insurance in the Slate of Texas, and the causes

           of action arise out of Allstate Vehicle and Property Insurance Company’s business

           activities in the state, including those in Harris County, Texas, with reference to this

           specific case.

     6.    The Court has jurisdiction over Steven L. Yoder because this Defendant engages in the

           business of adjusting insurance claims in the State of Texas, and the causes of action arise

           out of this Defendant’s business activities in the State of Texas, including those in Harris

           County, Texas, with reference to this specific case.

                                                  VENUE

     7.    Venue is proper in Harris County, Texas because the insured property is located in Harris

           County, Texas, and all or a substantial parr of the events giving rise to this lawsuit occurred

           in Harris County, Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.

                                                  FACTS

     8.    Plaintiffs assert claims for breach of contract, violations of sections 541 and 542 of the

           Texas Insurance Code, and violations of the Texas DTPA.

                                                      2
     Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 6 of 30

•»




     9.    Plaintiffs^own an Allstate Vehicle and'Property Insurance Company homeowner’s

           insurance policy, number 000836048106 (“the Policy”). At all relevant times, Plaintiffs

           owned the insured premises located at 4302 Cypresswood Drive, Spring, Texas 77388

           (“the Property”).

     10.   Allstate or its agent sold the Policy, insuring the Property, to Plaintiffs. Allstate or its agent

           represented to Plaintiffs that the Policy included wind and hailstorm coverage for damage

           to Plaintiffs’ property. Allstate has refused the full extent of that coverage currently owed

           to Plaintiffs.

     11.   On or about January 2, 2019, the Property sustained extensive damage resulting from a

           severe storm that passed through the Spring, Texas area. The damages to Plaintiffs’

           Property are obvious, apparent, and exist to a degree more sever than merely cosmetic

           blemishes.

     12.   In the aftermath of the windstorm, hail, and water damage Plaintiffs submitted a claim to

           Allstate against the Policy for damage to the Property. Allstate assigned claim number

           0475235560 to Plaintiffs’ claim.

     13.   Plaintiff's asked Allstate to cover the cost of damage to the Property pursuant to the Policy.

     14.   Damaged areas of the property include, but are not limited to the roof, vents, flashings,

           windows, window screens, fascia, gutters, downspouts, and HVAC system. The storm

           compromised the integrity of the roof allowing water to enter, causing water damage to the

           following areas of the interior of the Property: the master bedroom.

     15.   Allstate assigned or hired Ross Oliver (“Oliver”) to adjust the claim.

               a. Ross Oliver had a vested interest in undervaluing the claims assigned to him by

                   Allstate in order to maintain his employment. The disparity in the number of
    Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 7 of 30




                 damaged items in his report, twenty-five (25), compared to that of Plaintiffs’ Third-

                 Party Adjuster’s, fifty-five (55), is evidence of misrepresentation on the part of

                 Oliver. The valuation of damages that were included in Oliver’s report, $10,583.55

                 replacement cost value (URCV”) and $6,874.44 actual cash value (“ACV”),

                 compared to Plaintiffs’ Third-Party Adjuster’s, $91,033.91 RCV, is also evidence

                 of misrepresentation on the part of Oliver.

              b. Furthermore, Oliver was aware of Plaintiffs’ deductible before visiting the Property

                 to conduct the inspection. Oliver had advanced knowledge of what amount of

                 damages he needed to find in order to value the claim just the deductible.

              c. Oliver made misrepresentations as to the amount of damage Plaintiffs’ Property

                 sustained as well as misrepresentations regarding how much it would cost to repair

                 the damage to Plaintiffs’ Property.

             d. Oliver made further misrepresentations to Plaintiffs during his inspection. Oliver

                 used his expertise to fabricate plausible explanations for why visible damage to

                 Plaintiffs’   Property   would    not   be    covered   under   the   policy,     Such

                 misrepresentations include damage to the Property owing from wear and tear,
i

                 damage from a previous claim, and damage of a type not consistent with the type

                 of claim that was made.

    16.   Ross Oliver’s inspection occurred on or around September 30, 2017, but Plaintiffs were

          extremely dissatisfied with his undervaluation, misrepresentations, and mishandling of

          their claim. Plaintiffs requested that Allstate send another adjuster to re-evaluate the loss.

    17.   Allstate next assigned or hired Steven L. Yoder to adjust the claim.

             a. Steven L. Yoder had a vested interest in undervaluing the claims assigned to him

                                                    4
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 8 of 30




           by Allstate in order to maintain his employment.         Yoder was sent to make

           appearances that Allstate was honoring Plaintiffs’ request for re-evaluation of their

           claim but went nonetheless to save Allstate money rather than help Plaintiffs. The

           disparity in the number of damaged items in his report, twenty-seven (27),

           compared to that of Plaintiffs’ Third-Party Adjuster’s, fifty-five (55), is evidence

           of misrepresentation on the part of Yoder. The valuation of damages that were

           included in Yoder’s report, $12,999.98 RCV and $8,437.38 ACV, compared to

           Plaintiffs’ Third-Party Adjuster’s, $91,033.91 RCV, is also evidence of

           misrepresentation on the part of Yoder.

        b. Yoder was also well aware of Plaintiffs’ deductible before visiting the Property to

           conduct his inspection.    Yoder had advanced knowledge of what amount of

           damages he needed to find in order to save Allstate as much money as possible over

           Plaintiffs deductible, which he attempted to do.

        c. Yoder made misrepresentations as to the amount of damage Plaintiffs’ Property

           sustained as well as misrepresentations regarding how much it would cost to repair

           the damage' to Plaintiffs’ Property. Yoder made such misrepresentations with

           knowledge of their implications that Plaintiffs might unwittingly rely on the

           representations and forego further recourse on their claim, and Yoder has

           systematically undervalued many similar claims to such an extent that one may

           infer he made the misrepresentations with malicious intent against the interests of

           Plaintiffs.

        d. Yoder made further misrepresentations to Plaintiffs during his inspection. Yoder

           used his expertise to fabricate plausible explanations for why visible damage to

                                             5
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 9 of 30




              Plaintiffs’ Property would not be covered under the policy.                     Such

              misrepresentations include damage to the Property owing from wear and tear,

              damage from a previous claim, and damage of a type not consistent with the type

              of claim that was made.

18.   Allstate through its agents, namely Steven L. Yoder and Ross Oliver, conducted a

      substandard and improper inspection and adjustment of the Property, which yielded grossly

      inaccurate and unrealistic assessments of the cause, extent, and dollar amount of damage

      to the Property.

19.   Yoder’s re-evaluation of Allstate’s adjustment of the claim occurred in early 2018.

20.   After application of the policy deductible. Plaintiffs were left without adequate recovery to

      complete proper, necessary repairs to Plaintiffs’ property.

21.   To date, Plaintiffs have received $8,437.38 for damage to Plaintiffs’ Property. The damage

      to Plaintiffs’ Property is currently estimated at S91,033.91.

22.   Following Oliver and Yoder’s work on behalf of Allstate, another Allstate representative,

      Kris Vollmer, requested that Donan engineering perform an assessment of damages to

      Plaintiffs’ Property. Donan was provided with the prior workings of Yoder and Oliver,

      and essentially hired to bolster Defendants’ bad-faith mishandling and undervaluation of

      Plaintiffs’ claim.

23.   Since due demand was made on March 1, 2019, Allstate has not communicated that any

      future settlements or payments would be forthcoming to properly pay for the entire loss

      covered under the Policy, nor did it provide any reasonable explanation for failing to settle

      Plaintiffs’ claim properly.

24.   As stated above, Defendants failed to assess the claim thoroughly. Based upon Defendants’

                                                6
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 10 of 30




      grossly unreasonable, intentional, and reckless failure to investigate and adjust the claim

      properly, Allstate failed to provide full coverage due under the Policy.

25.   As a result of Allstate’s failure to provide full coverage, along with Allstate’s delay tactics

      to avoid reasonable payment to Plaintiffs, Plaintiffs have suffered damages.

26.   Allstate failed to perform its contractual duties to Plaintiffs under the terms of the Policy.

      Specifically, Allstate refused to pay the full proceeds of the Policy, although due demand

      was made for an amount sufficient to cover repairs to the damaged Property, and all

      conditions precedent to recover upon the Policy were accomplished by Plaintiffs.

27.   Defendants’ misrepresentations, unreasonable delays, and continued denials constitute a

      breach of the statutory obligations under Chapters 541 and 542 of the Texas Insurance

      Code. Thus, the breach of the statutory duties constitutes the foundation of a breach of the

      insurance contract between Allstate and Plaintiffs.

28.   Defendants’ conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(1). Defendants have not attempted to settle

      Plaintiffs’ claim in a fair manner, even though Defendants were aware of their liability to

      Plaintiffs under the Policy. Specifically, Defendants have failed to timely pay Plaintiffs’

      coverage due under the Policy.

29.   Defendants’ conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(2)(A). Defendants failed to provide Plaintiffs a

      reasonable explanation for not making the full payment under the tenns of the Policy.

30.   Defendants’ conduct constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(4). Defendants refused to provide full coverage

      due to Plaintiffs under the terms of the Policy. Specifically Allstate, through its agents,

                                                 7
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 11 of 30




       servants, and representatives namely, Steven L. Yoder. Yoder performed an outcome-

       oriented investigation of Plaintiffs’ claim, which resulted in a biased, unfair, and

       inequitable evaluation of Plaintiffs’ losses on the Property.

31.    Defendants’ conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

       of Claims. TEX. INS. CODE §542.055. Defendants failed to reasonably accept or deny

       Plaintiffs’ full claim within the statutorily mandated time after receiving all necessary

       information.

 32.   Defendants’ conduct constitutes a violation of the Texas Insurance Code, Prompt Payment

       of Claims. TEX. INS. CODE §542.056. Defendants failed to meet their obligations under

       the Texas Insurance Code regarding timely payment of the claim. Specifically, Defendants

       have delayed payment of Plaintiffs’ claim longer than allowed, and Plaintiffs have not

       received full payment for the claim.

 33.   Defendants’ wrongful acts and omissions forced Plaintiffs to retain the professional

       services of the attorneys and law firm representing them with respect to these causes of

       action.

 34.   Each of Defendants’ acts and misrepresentations amount to more than a simple

       disagreement as to the valuation of the covered loss.           Defendants knowingly and

       intentionally represented that the scope and value of damages to Plaintiffs’ Property is far

       less than any reasonable licensed adjuster acting in good faith with intent to deal fairly

       would represent.     The breach of contract claims against Defendants are intricately

       intertwined with the extracontractual, statutory, DTPA, and consequential damages

       claimed herein. Allstate will attempt to ask this Court to bifurcate this matter, relying

       solely on unrelated and inapplicable automotive insurance case precedents, but Plaintiffs

                                                 8
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 12 of 30




      ask the Court to consider the judicial economy of such an outrageous request and deny any

      such attempt.

35.   Allstate, acting in concert with Yoder and Oliver, has systematically undervalued, delayed,

      and hindered Plaintiffs’ recovery of Policy benefits owed, which is a standard practice for

      this company and these individuals that flies in the face of consumer rights and protections

      afforded in the state of Texas.

      CAUSES OF ACTION AGAINST DEFENDANT ALLSTATE VEHICLE AND
                    PROPERTY INSURANCE COMPANY

                                  BREACH OF CONTRACT

36.   All allegations above are incorporated herein.

37.   Allstate is liable to Plaintiffs for intentional violations of the Texas Insurance Code, and

      intentional breach of the common-law duty of good faith and fair dealing. It follows, then.

      that the breach of the statutory duties constitutes the foundation of an intentional breach of

      the insurance contract between Allstate and Plaintiffs.

38.   Allstate’s failure and/or refusal to pay adequate coverage as obligated under the terms of

      the Policy, and under the laws of the State of Texas, constitutes a breach of the insurance

      contract with Plaintiffs.

            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                   UNFAIR SETTLEMENT PRACTICES

39.   All allegations above are incorporated herein.

40.   Allstate’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are

      actionable by TEX. INS. CODE §541.151.



                                                9
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 13 of 30




41.   Allstate’s unfair settlement practice of misrepresenting to Plaintiffs material facts relating

      to coverage constitutes an unfair method of competition and a deceptive act or practice in

      the business of insurance. TEX. INS. CODE §541.060(a)(1).

42.   Allstate’s unfair settlement practice of failing to attempt in good faith to make a prompt.

      fair, and equitable settlement of the claim, even though liability under the Policy was

      reasonably clear, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

43.   Allstate’s unfair settlement practice of failing to provide Plaintiffs a prompt and reasonable

      explanation of the basis in the Policy, in relation to the facts or applicable law, for partial

      denial of the claim, constitutes an unfair method of competition and a deceptive act or

      practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

44.   Allstate’s unfair settlement practice of failing within a reasonable time to affirm or deny

      coverage of the claim to Plaintiffs constitutes an unfair method of competition and a

      deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).

45.   Allstates’s unfair settlement practice of refusing to pay Plaintiffs’ claim without conducting

      a reasonable investigation constitutes an unfair method of competition and a deceptive act

      or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

            NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                   THE PROMPT PAYMENT OF CLAIMS

46.   All allegations above are incorporated herein.

47.   Allstate’s conduct constitutes multiple violations of the Texas Insurance Code, Prompt

      Payment of Claims. All violations made under this article are actionable by TEX. INS.

      CODE §542.060.


                                                 10
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 14 of 30




48.    Allstate’s failure to notify Plaintiffs in writing of its acceptance or rejection of the full claim

       within the applicable time constraints constitutes a non-prompt payment in violation of

       TEX. INS. CODE §542.056.

49.    Allstate’s delay in paying Plaintiffs’ claim following receipt of all items, statements, and

       forms reasonably requested and required, for longer than the amount of time provided,

       constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

            BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

50.    All allegations above are incorporated herein.

51.    Allstate’s conduct constitutes a breach of the common-law duty of good faith and fair

       dealing owed to an insured in insurance contracts.

52.    Allstate’s failure to adequately and reasonably investigate and evaluate Plaintiffs1 claim,

       although, at that time, Allstate knew or should have known by the exercise of reasonable

       diligence that liability was reasonably clear, constitutes a breach of the duty of good faith

       and fair dealing.

                                       DTPA VIOLATIONS

 53.   All allegations above are incorporated herein.

 54.   Allstate’s conduct constitutes multiple violations of the Texas Deceptive Trade Practices

       Act (“DTPA"), TEX. BUS. & COM. CODE 17.41-63. Plaintiffs are consumers of goods

       and services provided by Allstate pursuant to the DTPA. Plaintiffs have met all conditions

       precedent to bringing this cause of action against Allstate.             Specifically, Allstate’s

       violations of the DTPA include, without limitation, the following matters:

       A.      By its acts, omissions, failures, and conduct, Allstate has violated sections

               17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. Allstate’s violations

                                                   ll
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 15 of 30




           include without limitation, (1) unreasonable delays in the investigation, adjustment,

           and resolution of Plaintiffs’ claim, (2) failure to give Plaintiffs the benefit of the

           doubt, and (3) failure to pay for the proper repair of Plaintiffs’ property when

           liability has become reasonably clear, which gives Plaintiffs the right to recover

           under section 17.46(b)(2).

      B.   Allstate represented to Plaintiffs that the Policy and Allstate’s adjusting, and

           investigative services had characteristics or benefits that they did not possess,

           which gives Plaintiffs the right to recover under section 17.46(b)(5) of the DTPA.

      C.   Allstate also represented to Plaintiffs that the Policy and Allstate’s adjusting

           services were of a particular standard, quality, or grade when they were of another,

           in violation of section 17.46(b)(7) of the DTPA.

      D.   Furthermore, Allstate advertised the Policy and adjusting services with the intent

           not to sell them as advertised, in violation of section 17.46(b)(9) of the DTPA.

      E.   Allstate breached an express warranty that the damages caused by windstorm, hail

           and water would be covered under the Policy. This breach entitles Plaintiffs to

           recover under sections 17.46(b)(12) and (20)and 17.50(a)(2) of the DTPA.

      F.   Allstate’s actions are unconscionable in that Allstate took advantage of Plaintiffs’

           lack of knowledge, ability, and experience to a grossly unfair degree Allstate's

           unconscionable conduct gives Plaintiffs a right to relief under section 17.50(a)(3)

           of the DTPA; and

      G.   Allstate's conduct, acts, omissions, and failures, as described in this petition, are

           unfair practices in the business of insurance in violation of section 17.50(a)(4) of

           the DTPA.

                                             12
    Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 16 of 30




    55.    Each of the above-described acts, omissions, and failures of Allstate is a producing cause

           of Plaintiffs’ damages. All of the above-described acts, omissions, and failures were

           committed “knowingly" and “intentionally,” as defined by the Texas Deceptive Trade

           Practices Act.

              CAUSES OF ACTION AGAINST DEFENDANT STEVEN L, YODER

                 NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
                        UNFAIR SETTLEMENT PRACTICES

    56.    All allegations above are incorporated herein.

    57.    Steven L. Yoder’s conduct constitutes multiple violations of the Texas Insurance Code,

           Unfair Claim Settlement Practices Act. TEX. INS. CODE §541.060(a).

     58.   Steven L. Yoder is individually liable for his unfair and deceptive acts, irrespective of the

           fact that he was acting on behalf of Allstate, because Steve L. Yoder is a “person," as

           defined by TEX. INS. CODE §541.002(2).

     59.   Yoder knowingly underestimated the amount of damage to the Property. As such, Yoder

t          failed to adopt and implement reasonable standards for the investigation of the claim

           arising under the Policy. TEX. INS. CODE §542.003(3).

     60.   Furthermore, Yoder did not attempt in good faith to affect a fair, prompt, and equitable

           settlement of the claim. TEX. INS. CODE §542.003(4).

     61.   Yoder’s unfair settlement practice of failing to provide Plaintiffs a prompt and reasonable

           explanation of the basis in the Policy, in relation to the facts or applicable law, for partial

           denial of the claim, also constitutes an unfair method of competition and an unfair and

           deceptive act or practice. TEX. INS. CODE §541.060(a)(3).




                                                      13
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 17 of 30




62.   Yoder’s unfair settlement practice of failing to attempt in good faith to make a prompt, fair,

      and equitable settlement of the claim, even though liability under the Policy was reasonably

      clear, constitutes an unfair method of competition and a deceptive act or practice in the

      business of insurance. TEX. INS. CODE §541.060(a)(2)(A).


                                     DTPA VIOLATIONS

63.   All allegations above are incorporated herein.

64.   Steven L. Yoder’s conduct constitutes multiple violations of the Texas Deceptive Trade

      Practices Act (“DTPA”), TEX. BUS. & COM. CODE 17.41-63. Plaintiffs are consumers

      of goods and services provided by Allstate Vehicle and Property Insurance Company

      pursuant to the DTPA. Plaintiffs have met all conditions precedent to bringing this cause

      of action against Steven L. Yoder. Specifically, Yoder’s violations of the DTPA include

      the following matters:

      A.      By this Defendant’s acts, omissions, failures, and conduct, has violated sections

              17.46(b)(2), (5), and (7) of the DTPA. Yoder’s violations include, (1) failure to

              give Plaintiffs the benefit of the doubt, and (2) failure to write up an estimate

              reflecting the proper repair of Plaintiffs’ Property when liability have become

              reasonably clear, which gives Plaintiffs the right to recover under section

              17.46(b)(2).

      B.      Yoder represented to Plaintiffs that the Policy and his adjusting and investigative

              services had characteristics or benefits they did not possess, which gives Plaintiffs

              the right to recover under section 17.46(b)(5) of the DTPA.




                                                14
    Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 18 of 30




           C.      Yoder represented to Plaintiffs that the Policy and his adjusting services were of a

                   particular standard, quality, or grade when they were of another, in violation of

                   section 17.46(b)(7) oftheDTPA.

           D.      Yoder’s actions are unconscionable in that he took advantage of Plaintiffs’ lack of

                   knowledge, ability, and experience to a grossly unfair degree.              Yoder's

                   unconscionable conduct gives Plaintiffs a right to relief under section 17.50(a)(3)

                   of the DTPA; and

           E.      Yoder’s conduct, acts, omissions, and failures, as described in this petition, are

                   unfair practices in the business of insurance in violation of section 17.50(a)(4) of

                   the DTPA.

    65.    Each of’s above-described acts, omissions, and failures is a producing cause of Plaintiffs’

           damages.      All acts, omissions, and failures were committed “knowingly” and

           “intentionally”, as defined by the Texas Deceptive Trade Practices Act. TEX. BUS. &

           COM. CODE 17.45.

                                                 FRAUD

     66.   All allegations above are incorporated herein.

     67.   Allstate assigned or hired Yoder to adjust the claim.

                a. Steven L. Yoder had a vested interest in undervaluing the claims assigned to him

                   by Allstate in order to maintain his employment.         Yoder was sent to make

*                  appearances that Allstate was honoring Plaintiffs’ request for re-evaluation of their

                   claim but went nonetheless to save Allstate money rather than help Plaintiffs. The

                   disparity in the number of damaged items in his report, twenty-seven (27),

                   compared to that of Plaintiffs’ Third-Party Adjuster’s, fifty-five (55), is evidence

                                                     15
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 19 of 30




             of misrepresentation on the part of Yoder. The valuation of damages that were

             included in Yoder’s report, $12,999.98 RCV and $8,437.38 ACV, compared to

             Plaintiffs’ Third-Party Adjuster’s, $91,033.91 RCV, is also evidence of

             misrepresentation on the part of Yoder.

         b. Yoder was also well aware of Plaintiffs’ deductible before visiting the Property to

           • conduct his inspection. Yoder had advanced knowledge of what amount of

             damages he needed to find in order to save Allstate as much money as possible over

             Plaintiffs deductible, which he attempted to do.

         c. Yoder made misrepresentations as to the amount of damage Plaintiffs’ Property

             sustained as well as misrepresentations regarding how much it would cost to repair

             the damage to Plaintiffs’ Property. Yoder made such misrepresentations with

             knowledge of their implications that Plaintiffs might unwittingly rely on the

             representations and forego further recourse on their claim, and Yoder has

             systematically undervalued many similar claims to such an extent that one may

             infer he made the misrepresentations with malicious intent against the interests of

             Plaintiffs.

         d. Yoder made further misrepresentations to Plaintiffs during his inspection. Yoder

             used his expertise to fabricate plausible explanations for why visible damage to

             Plaintiffs’ Property would not be covered under the policy.                  Such

             misrepresentations include damage to the Property owing from wear and tear.

             damage from a previous claim, and damage of a type not consistent with the type

             of claim that was made.

68.   Yoder knowingly misrepresented material facts with fraudulent intent that Plaintiffs rely

                                              16
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 20 of 30




       on his misrepresentations and allow Allstate to perpetuate its breach of the insurance

       contract, the Policy, as well as get away with deceptive trade practices and the very

       malicious practices that the Texas Insurance Code has clearly prohibited.

                                         NEGLIGENCE

69.    All allegations above are incorporated herein.

70.    Yoder was negligent in his actions with regard to his adjusting of Plaintiffs’ claim and

       violated the standard of care for an insurance adjuster licensed in the state of Texas. Those

       failures include one or more of the following acts or omissions:

           a. Failure to conduct a reasonable inspection;

           b. Failure to include covered damage that would be discovered as a result of

              reasonable inspection;

           c. Failure to identify the proper cause and scope of the damage to Plaintiffs’ Property;

           d. Failure to identify the cost of proper repairs to Plaintiffs’ Property; and

           e. Failure to communicate to Plaintiffs the reasons for specific determinations made

               regarding the inclusion or exclu$ion0of damage to Plaintiffs’ Property.

 71.   Yoder’s acts and/or omissions constitute negligence.          His conduct was therefore a

       proximate cause of the damages sustained by Plaintiffs.

 72.   At all relevant times, Yoder was an agent or employee of Defendant Allstate Vehicle and

       Property Insurance Company.

 73.   Yoder’s unreasonable inspection was performed within the course and scope of his duties

       with Defendant Allstate Vehicle and Properly Insurance Company. Therefore, Allstate is

       also liable for the negligence of Steven L. Yoder through the doctrine of respondeat

       superior.

                                                 17
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 21 of 30




                                    GROSS NEGLIGENCE

74.    All allegations above are incorporated herein.

75.    Steven L. Yoder’s actions or omissions constitute gross negligence as defined in TEX.

       CIV. P. & REM. CODE § 41.001 (11)(A) and (B):

          a. Yoder’s actions, when viewed objectively from the standpoint of the actor at the

              time of their occurrence involves an extreme degree of risk, considering the

              probability and magnitude of potential harm to Plaintiffs; and

          b. Yoder had actual, subjective awareness of the risk involved but nevertheless

              proceeded with conscious indifference to the rights, safety, and/or welfare of

              Plaintiffs.

 76.   Yoder intentionally misrepresented the scope and amount of damages on the estimate

       prepared for Plaintiffs’ Property on behalf of Allstate Vehicle and Property Insurance

       Company. His estimate was to such an extreme degree below what another licensed

       adjuster would have done in this situation (as evidenced by the Third-Party Adjuster’s

       estimate); it was also in complete disregard for the risk and harm Plaintiffs would suffer if

       the actual damages to the Property were allowed to persist unrepaired.

                                        KNOWLEDGE

 77.   Defendants made each of the acts described above, together and singularly, “knowingly,”

       as defined in the Texas Insurance Code, and each was a producing cause of Plaintiffs’

       damages described herein.




                                                18
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 22 of 30




                                   WAIVER AND ESTOPPEL

78.    Defendants waived and are estopped from asserting any coverage defenses, conditions,

       exclusions, or exceptions to coverage not contained in any reservation of rights letter to

       Plaintiffs.

                                             DAMAGES

79.    Since the claim was made, Allstate Vehicle and Property Insurance Company has not

       properly compensated Plaintiffs for all necessary repairs made, which are covered under

       the Policy. This has caused undue hardship and burden to Plaintiffs. These damages are a

       direct result of Defendants’ mishandling of Plaintiffs’ claim in violation of the laws set

       forth above.

80.    Defendants made the above and other false representations to Plaintiffs, either knowingly

       or recklessly, as a positive assertion, without knowledge of the truth. Defendants made

       these false misrepresentations with the intent that Plaintiffs act in accordance with the

       misrepresentations. Plaintiffs then relied on these misrepresentations, including but not

       limited to those regarding coverage and the cause and scope of damage. Plaintiffs suffered

       damages as a result.

 81.   Plaintiffs would show that all of the aforementioned acts, taken together or singularly,

       constitute the producing causes of damages sustained. The acts, omissions, failures, and

       conduct of Defendants have caused Plaintiffs’ damages, which include, without limitation,

       costs for all necessary' repairs required to be made to Plaintiffs5 Property, and any

       investigative and engineering fees incurred.

 82.   For breach of contract. Plaintiffs are entitled to regain the benefit of Plaintiffs’ bargain, i.e..

       the amount of Plaintiffs’ claim, consequential damages, and attorney’s fees.

                                                   19
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 23 of 30




83.    The damage to Plaintiffs’ Property is currently estimated at $91,033.91.

84.    For noncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,

       Plaintiffs are entitled to actual damages, which include the loss of the benefits owed

       pursuant to the Policy, court costs, and attorney’s fees. For knowing and intentional

       conduct of the acts described above, Plaintiffs asks for three (3) times Plaintiffs’ actual

       damages. TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(B)(1).

85.    For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiffs are

       entitled to the amount of Plaintiffs’ claim, plus an eighteen percent (18%) per annum

       penalty on that claim, as damages, as welt as pre-judgment interest and reasonable

       attorney’s fees. TEX. INS. CODE §542.060.

86.    For breach of the common-law duty of good faith and fair dealing. Plaintiffs are entitled to

       compensatory damages, including all forms of loss resulting from Defendants’ breach of

       duty, such as additional costs, economic hardship, losses due to nonpayment of money

       Allstate Vehicle and Property Insurance Company owed, and exemplary damages.

 87.   Defendants’ breach of the common-law duty of good faith and fair dealing was committed

       intentionally, with a conscious indifference to Plaintiffs’ rights and welfare, and with

       “malice,” as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies

       Code. These violations are the type of conduct which the State of Texas protects its citizens

       against by the imposition of exemplary damages. Therefore, Plaintiffs seek the recovery

       of exemplary damages in an amount determined by the finder of fact sufficient to punish

       Defendants for their wrongful conduct and to set an example to deter Defendants and others

       from committing similar acts in the future.



                                                20
    Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 24 of 30




    88.    For the prosecution and collection of this claim, Plaintiffs have been compelled to engage

           the services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of

           the Texas Civil Practices and Remedies Code, sections 541 and 542 of the Texas Insurance

           Code, and section 17.50 of the DTPA, Plaintiffs are entitled to recover a sum for the

           reasonable and necessary services of Plaintiffs’ attorneys in the preparation and trial of this

           action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

    89.    As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiffs’ counsel stales

           that the damages sought are in an amount within the jurisdictional limits of this Court. As

           required by Rule 47(c)(4) of the Texas Rules of Civil Procedure, Plaintiffs’ counsel states that

           Plaintiffs seek only monetary relief of no less than S200,000.00, but no more than

           $1,000,000.00, including damages of any kind, penalties, costs, expenses, pre-judgment

           interest, and attorney fees. A jury will ultimately determine the monetary relief actually awarded,

           however. Plaintiffs also seek pre-judgment and post-judgment interest at the highest legal rate.
f
                                     REQUESTS FOR DISCLOSURE

     90.   Under Texas Rules of Civil Procedure 190 and 194, Plaintiffs request that Defendants

           disclose, within fifty (50) days from the date this request is served, the information or material

           described in Rules 190.2(b)(6) and 194.2.

                                              JURY DEMAND

     91.   Plaintiffs hereby request a jury trial for all causes of action alleged herein, tried before a

           jury consisting of citizens residing in Harris County, Texas. Plaintiffs hereby tender the

           appropriate jury fee.




                                                       21
    Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 25 of 30




                                                   PRAYER

            Plaintiffs pray that Defendants, Allstate Vehicle and Property Insurance Company and

    Steven L. Yoder, be cited and served to appear, and that upon trial hereof, Plaintiffs, Frank and

    Deborah Prevatt, have and recover from Defendants, Allstate Vehicle and Property Insurance

    Company and Steven L. Yoder, such sums as would reasonably and justly compensate Plaintiffs

    in accordance with the rules of law and procedure, as to actual, consequential, and treble damages

    under the Texas Insurance Code and Texas Deceptive Trade Practices Act, and all punitive,

    additional, and exemplary damages, as may be found. In addition, Plaintiffs request the award of ■

    attorney’s fees for the trial and any appeal of this case, for all costs of Court expended on Plaintiffs’

    behalf, for pre-judgment and post-judgment interest as allowed by law; and for any other and

    further relief, at law or in equity, to which Plaintiffs, Frank and Deborah Prevatt, may show

    Plaintiffs are justly entitled.

                                                            Respectfully submitted,

                                                            Chad T Wilson Law Firm PLLC
                                                            Bv: Id Chad T. Wilson

                                                            Chad T. Wilson
                                                            Bar No. 24079587
                                                            Allen B. Landon
                                                            Bar No. 24091870
                                                            455 East Medical Center Blvd., Suite 555
                                                            Webster, Texas 77598
                                                            Telephone: (832) 415-1432
                                                            Facsimile: (281)940-2137
                                                            eservice@cwilsonlaw.com
                                                            cwilson@cwilsonlaw.com
                                                            alandon@cwilsonlaw.com




                                                       22

*
Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 26 of 30




                                        Provost Umphrey Law FrnM LLP

                                        David P. Wilson
                                        Bar No. 21672700
                                        DWilson@pulf.com
                                        490 Park Street, Suite 100
                                        Beaumont, Texas 77701
                                        Telephone: (409) 835-6000
                                        Facsimile: (409) 838-8888

                                        Attorneys for Plaintiffs




                                   23
     Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 27 of 30                               6/19/2019 8:07 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 34484713
                                                                                                              By: Lisa Thomas
                                                                                                    Filed: 6/19/2019 8:07 AM

                                                    CAUSE NO. 201934061

   FRANK AND DEBORAH PREVATT,                                    IN THE DISTRICT COURT

         Plaintiff,

   vs.                                                           215TH JUDICIAL DISTRICT




                                                                                      k
                                                                                   ler
   ALLSTATE VEHICLE AND
   PROPERTY INSURANCE COMPANY




                                                                                tC
   AND STEVEN L. YODER,                                          HARRIS COUNTY, TEXAS




                                                                            ric
         Defendant.




                                                                         ist
                                                                      sD
         DEFENDANTS’ ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                    es
TO THE HONORABLE JUDGE OF SAID COURT:



                                                                 rg
          COMES NOW , Defendants in the above styled and numbered cause of action, and in
                                                                Bu
response to the complaints filed against them, would respectfully show unto this Honorable Court
                                                               n
                                                           ily

and Jury as follows:
                                                           ar
                                                          M




                                                 I. GENERAL DENIAL
                                                     of




          Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies
                                                 e
                                           ffic




each and every, all and singular, the allegations contained within Plaintiff’s Original Petition, and
                                       O




demand strict proof thereon by a preponderance of the credible evidence in accordance with the
                                   y
                                op




Constitution and laws of the State of Texas.
                           C




                                                 II. SPECIFIC DENIALS
                       ial
                   fic




          In addition to any Notice required by the applicable insurance policy, Defendant denies
            of




that Plaintiff provided the pre-suit Notice required by Chapter 542A.003 of the Texas Insurance
          Un




Code and Texas Business & Commerce Code § 17.505 (Texas Deceptive Trade Practices Act).

Defendant files this answer subject to its verified Motion to Abate.

          Plaintiffs’ claims are barred, in whole or in part, by policy exclusions and/or limitations



 Prevatt, et al. vs. Allstate, et al.                                                            Page 1 of 4
 Defendants’ Original Answer and Request for Disclosure
 0475235560.2
     Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 28 of 30



which are listed in the policy made the basis of this suit. All or part of Plaintiff's claims are excluded

by the applicable insurance policy.

          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under

applicable state law. Defendant asserts the limitations and restrictions contained in Chapter 41 of the




                                                                                     k
                                                                                  ler
Texas Civil Practice and Remedies Code.




                                                                               tC
          Defendant hereby gives notice that it intends to rely upon such other defenses as may become




                                                                           ric
available or apparent during the course of discovery and thus reserves its right to amend this answer.




                                                                        ist
                                                                     sD
                                        III. REQUEST FOR DISCLOSURE




                                                                    es
          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose



                                                                 rg
within thirty days of service of this request, the information and material described in Rule 194.2(a)
                                                                Bu
through (l). If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                               n
                                                           ily

Defendant further requests disclosure of any and all documents, electronic information, and
                                                           ar
                                                          M




tangible items that you have in your possession, custody or control and which may be used to
                                                     of




support your claims or defenses.
                                                 e
                                           ffic




                                                   IV. JURY DEMAND
                                       O




          Defendants, ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                   y
                                op




formally request a jury trial pursuant to Rule 216 of the Texas Rules of Civil Procedure and tenders the
                           C




jury fee.
                       ial
                   fic




                            V. DESIGNATED E-SERVICE EMAIL ADDRESS
            of




          The following is the undersigned attorney’s designation of electronic service email address
          Un




for all electronically served documents and notices, filed and unfiled, pursuant to Tex.R.Civ.P.

21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic

service email address, and service through any other email address will be considered invalid.



 Prevatt, et al. vs. Allstate, et al.                                                            Page 2 of 4
 Defendants’ Original Answer and Request for Disclosure
 0475235560.2
     Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 29 of 30



                                                          VI. PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendants, ALLSTATE VEHICLE AND

PROPERTY INSURANCE COMPANY, prays that the Plaintiff recover nothing of and from the

Defendants by reason of this suit, that Defendants be discharged without delay, with costs of court, and for




                                                                                          k
                                                                                       ler
such other and further relief, both general and special, at law and in equity, to which Defendants may show




                                                                                    tC
itself justly entitled, and for which Defendants will in duty bound, forever pray.




                                                                                ric
                                                                 Respectfully submitted,




                                                                             ist
                                                                          sD
                                                                 SUSAN L. FLORENCE & ASSOCIATES




                                                                       es
                                                                       rg
                                                                 Bu
                                                                 /s/ Kimberly Blum
                                                               n
                                                                 KIMBERLY BLUM
                                                             ily

                                                                 TBN: 24092148
                                                                 811 Louisiana St Ste 2400
                                                           ar



                                                                 Houston, TX 77002-1401
                                                          M




                                                                 HoustonLegal@allstate.com
                                                     of




                                                                 (713) 336-2842
                                                                 (877) 684-4165 (fax)
                                                 e
                                           ffic




                                                                 ATTORNEY FOR DEFENDANT
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Prevatt, et al. vs. Allstate, et al.                                                             Page 3 of 4
 Defendants’ Original Answer and Request for Disclosure
 0475235560.2
     Case 4:19-cv-02243 Document 1-3 Filed on 06/21/19 in TXSD Page 30 of 30



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendants' Original Answer has been delivered to all interested parties on the 19th day of




                                                                                       k
                                                                                    ler
June, 2019, to:




                                                                                 tC
Attorneys for Plaintiffs, Prevatt




                                                                             ric
Chad T. Wilson, Esq.
Chad T Wilson Law Firm PLLC




                                                                          ist
455 E Medical Center Blvd Ste 555




                                                                       sD
Webster TX 77598




                                                                    es
David P. Wilson, Esq.
Provost Umphrey Law Firm LLP


                                                                  rg
490 Park St Ste 100
Beaumont TX 77701                                               Bu
                                                                VIA E-SERVE
                                                               n
                                                           ily
                                                           ar
                                                          M




                                                                /s/ Kimberly Blum
                                                     of




                                                                KIMBERLY BLUM
                                                 e
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Prevatt, et al. vs. Allstate, et al.                                                              Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0475235560.2
